Shannon, C. J.
While I concur in the judgment in this case, yet I must dissent from that portion of the opinion which intimates that the commissioners “ may also seek information from all classes of men and colled it in all the ways a prudent man usually takes-,” etc.
*523This is too broad, and means that they may go about and pick up opinions of men not under oath, in the absence even of the parties. The information required as to the damages, should be obtained from witnesses under oath, who should be examined in the presence of the parties, thus giving a fair hearing.